EXHIBIT 10.1
LINDSAY CORPORATION
MANAGEMENT INCENTIVE PLAN (MIP)
2009
Plan Year
Table of Contents

         
1. Purpose
    1    
2. Definitions
    1    
3. Effective Date
    1    
4. Eligibility for Participation
    2    
5. Enrollment in the Plan
    2    
6. Determination of Target Payout Levels
    2    
7. Basis of Awards
    3    
8. Changes in Employment Status
    5    
9. Administration
    5    
10. Attachments
    6  

1. Purpose
The purpose of the Management Incentive Plan (the “Plan”) is to:

  •   Encourage performance consistent with the Company’s business strategy    
•   Focus on near-term performance results as well as progress toward the
achievement of long-term objectives     •   Strengthen the link between
performance and pay by delivering awards based on measurable corporate and
individual goal.

2. Definitions
The terms used in this Plan have the meanings set forth below.

  A.   “Company” shall mean Lindsay Corporation     B.   “Compensation
Committee” shall mean the Compensation Committee of the Company’s Board of
Directors.     C.   “Financial Performance Component” shall mean the portion of
a Participant’s Plan award that is based on the Company’s and specific Market
financial performance as defined in Section 7B.     D.   “Individual Performance
Component” shall mean the portion of a Participant’s Plan award that is based on
a Participant’s performance relative to individual objectives established in
accordance with Section 7C.     E.   “Named Executive Officers” shall mean the
executives of the Company listed in the Executive Compensation section of the
Company’s Proxy Statement, other executive officers of the Company for SEC
reporting purposes and any other individuals who report directly to the Chief
Executive Officer (other than his personal assistant).     F.   “Participant”
shall mean a key employee eligible for awards under the terms outlined in
Section 4 of this Plan.     G.   “Plan” shall mean Lindsay Corporation
Management Incentive Plan.

3. Effective Date
The Plan shall be effective as of September 1, 2008 and will be in effect for
the 2009 bonus year. The 2008 bonus year is defined as September 1, 2008 through
August 31, 2009.

1



--------------------------------------------------------------------------------



 



4. Eligibility for Participation

  A.   Participation in the Plan is limited to individuals in positions which
have significant responsibility for and impact on the Company’s corporate
performance.     B.   Only the Chief Executive Officer and those employees in
grades G(50) through I(60) are eligible to be considered for participation in
the Plan.     C.   Participation in the Plan does not guarantee or entitle any
employee to participate in any bonus plan enacted in the future. Participation
in the Plan at any target bonus level does not guarantee or entitle any employee
to be eligible to participate at any similar target bonus level in any bonus
plan which may be enacted in the future.

5. Enrollment in the Plan
A. Initial Enrollment
At the beginning of the Plan year, each Participant must be enrolled in the Plan
subject to the approvals and eligibility criteria set forth in Sections 4 and 6.
The enrollment process is as follows:

  i.   Plan Participants will participate in the Plan at the standard target
percent per grade level as listed in Section 6.     ii.   The Company’s Chief
Executive Officer will review the participant list and projected bonus costs of
enrolled employees with the Compensation Committee. The Compensation Committee
provides final approval on the aggregate potential cost of the Plan.

B. Mid-year Enrollment
When hiring or promoting employees during the Plan year who may be eligible for
participation in the Plan, the following procedures must be followed:

  i.   Prior to the commencement of the recruiting or promotion process, the
hiring manager consults with Human Resources to determine the position’s
eligibility for participation in the Plan and the recommended target bonus
amount.     ii.   Offer letters indicating bonus Plan participation and target
bonus award opportunities to new hires and/or promoted employees must be
reviewed by the CEO or, in the case of a Named Executive Officer, by the
Compensation Committee. Target bonus recommendations must be approved before
communication to a prospective Participant. Generally, employees hired or
promoted during the fourth quarter 2009 are not eligible to participate in the
2009 Plan.

6. Determination of Target Payout Levels

  A.   Incentive awards will be calculated as a percentage of the Participant’s
annual base salary received during the Plan year, provided that annual base
salary increases which are made during the first quarter of the Plan year will
be treated for purposes of calculating a Participant’s bonus as if they had been
made at the beginning of the Plan year. While award amounts will vary based on
the range of award opportunity and an assessment of individual performance
results, the target award opportunities for each grade level are shown below:

      Grade   Target % of Salary CEO(60)   60% I(55)   45% H(50)   35%

2



--------------------------------------------------------------------------------



 



  i.   Actual participation is subject to approval by the CEO and by the
Compensation Committee. Actual participation is based on an assessment of the
individual’s position impact on the organization.     ii.   Standard target
percents per grade level should be followed for all Plan Participants.

  B.   If a Participant’s Plan target award opportunity (Target % of Salary as
set forth above) changes due to promotion into a grade level with a higher
target bonus, the Participant’s bonus will be calculated based on his or her
annual salary during the Plan year and a pro-rated bonus award. The pro-rated
bonus award will reflect the portion of the Plan year spent in each grade level
(e.g., seven months at 35% and five months at 45%). In evaluating the
performance of Participants who change positions during the Plan year,
consideration will be given to the length of time and results in each position.
Actual award decisions will be made by the CEO or, in the case of a Named
Executive Officer, by the Compensation Committee. Generally, fourth quarter
promotions will not result in an increase in a Participant’s target award
opportunity.     C.   Examples of various award calculations are included with
this Plan document as Attachment A.     D.   The CEO will review and approve
award recommendations for all employees other than Named Executive Officers
prior to payout. Final approval authority for all payments (except for award
payments to the Named Executive Officers) rests with the CEO. Individual award
payments for all Participants (except the Named Executive Officers) may be
adjusted at any time and for any reason at the discretion of the CEO.     E.  
The Compensation Committee will determine the award payments to the Named
Executive Officers.     F.   Award payments will be calculated on an annual
basis and paid in accordance with the Company’s normal payroll cycle. Payments
will be made during the first quarter following the Plan year. The payment date
may be changed at any time and for any reason at the discretion of the CEO, or
in the case of a Named Executive Officer, with approval of the Compensation
Committee, but may not be later than March 15 following the end of the Plan year
for which the award is paid.

7. Basis of Awards

  A.   Measurable performance objectives for each Plan Participant will be
established at the beginning of the Plan year (or at mid-year for mid-year hires
or newly eligible employees). In 2009, consideration will be given to:

  i.   Financial Performance Component: Company and Market financial performance
vs. Plan performance objectives in accordance with Section 7B.     ii.  
Individual Performance Component: Participant’s performance relative to
individual goals established in accordance with Section 7C.     iii.  
Individual and Financial Performance Components will be added to reach a
Participant’s total bonus. The relative weighting will vary by grade in
accordance with the following schedule:

              Financial   Individual Grade   Performance   Performance CEO(60)  
80%   20% I(55)   80%   20% H(50)   80%   20%

3



--------------------------------------------------------------------------------



 



  B.   At the beginning of the Plan year, the objectives for the Financial
Performance Component are identified and approved by the Compensation Committee.

  i.   Recommended award amounts may range from 0 — 200% of the Financial
Performance Component of the Participant’s target award, based on performance.  
  ii.   Percentages between the threshold, intermediate, target, and maximum
award will be interpolated.     iii.   In the event of an acquisition, revenue
and operating income resulting from the acquisition will be excluded from award
payout calculations, unless

  a)   The CEO or Compensation Committee suggests a modification to the
objectives under the Financial Performance Component that would incorporate
revenue and income generated as a result of the acquisition, and     b)   The
Compensation Committee approves the modification.

  C.   The Individual Performance Component will be based on written objectives
set annually for Participants by their supervisors and approved by the CEO or,
in the case of a Named Executive Officer, by the Compensation Committee.
Objectives will be based on the Participant’s position and may be financial,
operational or strategic.

  i.   Objectives under the Individual Performance Component may be linked to
team-based goals, if appropriate     ii.   Examples of appropriate objectives
under the Individual Performance Component include:

  •   Safety     •   Customer Service     •   Market Share     •   On-time
Delivery     •   Cost Reduction     •   Product Development

  iii.   Recommended award amounts may range from 0% — 200% of the target amount
under the Individual Performance Component. Recommended award amounts will be
based on an assessment of the individual’s performance relative to objectives
established under the Individual Performance Component, in accordance with the
following guidelines:

          Payout Individual   (as % of Target Individual Performance  
Performance Component) Does not meet objectives   0% Meets some objectives   50%
Meets most objectives   75% Meets all objectives   100% Exceeds objectives  
150% Significantly exceeds objectives   200%

  iv.   The “Payout (as % of Target Individual Performance Component)”
represents the payout relative to target award for the Individual Performance
Component of the Plan.

4



--------------------------------------------------------------------------------



 



8. Changes in Employment Status

  A.   Under most circumstances, Participants who cease to be employees of the
Company during the Plan year or after the Plan year but prior to the date of
actual payment will receive no award. Only active employees on the date that the
bonus is paid will be eligible to receive an award. Any exceptions will require
the approval of the CEO, or in the case of a Named Executive Officer, the
Compensation Committee.     B.   In the event that a Participant transfers out
of an eligible position into an ineligible position within the Company, the
employee may be eligible for a prorated bonus award based upon the approval of
the CEO, or in the case of a Named Executive Officer, the Compensation
Committee.     C.   In all cases awards will be calculated and paid according to
the provisions in Sections 6 and 7 of this Plan document.

9. Administration

  A.   General authority for Plan administration and responsibility for ongoing
Plan administration will rest with the Compensation Committee of the Company’s
Board of Directors. The Compensation Committee has sole authority for decisions
regarding interpretation of the terms of this Plan.     B.   The Company
reserves the right to amend or change the Plan in whole or in part at any time
during the Plan year. Amendments to the Plan require the approval of the
Compensation Committee.     C.   Participation in the Plan does not constitute a
contract of employment nor a contractual agreement of payment. It shall not
affect the right of the Company to discharge, transfer, or change the position
of a Participant. The Plan shall not be construed to limit or prevent the
Company from adopting or changing, from time to time, any rules, standards or
procedures affecting the Participant’s employment with the Company or any
Company affiliate, including those which affect bonus payouts.     D.   If any
provision of this Plan is found to be illegal, invalid or unenforceable under
present or future laws, that provision shall be severed from the Plan. If such a
provision is severed, this Plan shall be construed and enforced as if the
severed provision had never been part of it and the remaining provisions of this
Plan shall remain in full force and effect and shall not be affected by the
severed provisions or by its severance from this Plan. In place of any severed
provision there shall be added automatically as part of this Plan a provision as
similar in terms to the severed provision as may be possible and be legal, valid
and enforceable.     E.   This is not an ERISA plan. This is a bonus program.

5



--------------------------------------------------------------------------------



 



ATTACHMENT A
Award Calculation Guidelines
The following examples are to be used as guidelines in calculating bonus awards
at the end of the 2009 Plan year. Managers should use their discretion in
calculating actual bonus awards and may consider exceptions to the calculations
below when necessary. Any such exceptions must be fully documented and are
subject to review and approval by the Chief Executive Officer, or in the case of
a Named Executive Officer, the Compensation Committee.

          Full Year Participation
Individual Score:
    100  
Financial Performance Score:
    100.00 %
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    12  
Proration Factor
    1  
Prorated Payout for Time Period
  $ 52,500     Partial Year Participation        
Individual Score:
    100  
Financial Performance Score:
    100.00 %
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    7  
Proration Factor
    0.583333  
Prorated Payout for Time Period
  $ 30,625     Mid-Year Promotion        
Individual Score:
    100  
Financial Performance Score:
    100.00 %
Pre-Promotion Calculation
       
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    6  
Proration Factor
    0.5  
Prorated Payout for Time Period
  $ 26,250     Post Promotion Calculation        
Individual Score
    100  
Total Incentive Plan %
    45.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 200,000  
 
     
Objective Performance Payout
  $ 18,000  
 
     
Financial Score
    100 %
Total Incentive Plan %
    45 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 200,000  
 
     
Total Financial Performance Payout
  $ 72,000  
 
     
Incentive Amount
  $ 90,000  
 
     
Time Period (Months)
    6  
Proration Factor
    0.5  
Prorated Payout forTime Period
  $ 45,000  
Total Prorated Incentive Amount
  $ 71,250  

6



--------------------------------------------------------------------------------



 



“The Financial Performance Component Elements for Fiscal Year 2009 constitutes
confidential information and has been omitted from this filing. This appendix
has been filed separately with the Securities and Exchange Commission.”

7